J-S25002-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: C.E.L.M.P., A               IN THE SUPERIOR COURT OF
MINOR                                                 PENNSYLVANIA

APPEAL OF: B.P., FATHER
                                                     No. 3222 EDA 2016


                 Appeal from the Order September 13, 2016
            In the Court of Common Pleas of Philadelphia County
                            Family Court at No(s):
                          CP-51-AP-0000771-2016
                          CP-51-DP-0001804-2014
                          FID: 51-FN-001755-2014


BEFORE: BENDER, P.J.E., RANSOM, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY BENDER, P.J.E.:                          FILED MAY 16, 2017

      B.P. (“Father”) appeals from the September 13, 2016 order that

granted the petition filed by the Philadelphia Department of Human Services

(“DHS”) to involuntarily terminate his parental rights to C.E.L.M.P. (“Child”),

born in January of 2010. We affirm.

      In its opinion, the trial court set forth the factual and procedural

history of this case, as follows:

      The family in this case first became known to DHS on June 8,
      2014, when DHS received a Child Protective Services (“CPS”)
      report that Child’s brother C.T. (“Brother”) sexually assaulted
      Child in the home of Father and T.T. (“Mother”), Child’s mother.
      This report was indicated.      Child participated in a forensic
      interview with Philadelphia Children’s Alliance (“PCA”), where she
      described being forced to have vaginal, anal and oral sex with
      Brother. Mother and Father denied to DHS that they knew of the
      abuse.     On June 27, In-Home Protective Services were
      implemented by a Community Umbrella Agency (“CUA”). On
      July 29, 2014, DHS received a report that Child had been
      sexually assaulted by another of her brothers. At a second PCA
      interview Child described anal and oral sex with this second
J-S25002-17


     brother. DHS obtained an Order of Protective Custody, removed
     Child and placed her in a foster home. On August 8, 2014, the
     court adjudicated Child dependent and fully committed her to
     DHS custody. CUA developed a Single Case Plan (“SCP”) with
     objectives for Father. Over the course of 2015 and 2016, Father
     did not successfully complete his SCP objectives. On June 16,
     2016, DHS filed a petition to terminate Father's parental rights.
     The goal change and termination trial was held on July 1, 2016.
     The CUA supervisor testified that Father’s visits had been
     changed on June 6, 2016, at an emergency hearing to be line-of-
     sight, line-of-hearing. The visits were changed by court order
     because during visits Father would hide behind a newspaper and
     speak[] inappropriately to Child and her siblings. Since that
     hearing, Father still whispers to the children during visits in
     violation of court orders. The CUA supervisor testified that
     Father had coached Child, telling her to write a letter asking for
     reunification.     Father also called Child’s foster parent[]
     frequently, and was so rude … that the foster parent[] became
     afraid. Father was ordered to stop calling the foster parent[].
     After Father was ordered to stop calling, an unknown male called
     Child at the foster parent[’s] home, claiming he knew Child
     through Father. Because Father will not obey court orders, and
     because CUA does not have adequate personnel to enforce
     orders if they are willfully violated, CUA was unable to provide
     safe visitation for Child and her siblings. Father coaches Child
     and her siblings on what to say to CUA, and this makes the
     children upset. Father refused to comply with court orders.
     Father has anger issues, and cursed at the CUA supervisor
     during the termination trial, while the attorneys were at sidebar
     with the judge. Following argument, the trial court found that
     Father presented a grave threat to Child and her siblings, and
     suspended Father’s visitation with all of them. The court then
     incorporated all relevant testimony from the grave threat
     hearing into the termination and goal change proceedings. The
     current CUA social worker testified that Child came into care
     twenty-three months ago.         Mother and Father attend SCP
     meetings and know their objectives. Because Father is often at
     work, he delegated most parenting duties to Mother. Mother is
     not capable of keeping Child safe on a day-to-day basis.
     Father’s objectives are to take parenting classes, attend mental
     health treatment, a domestic violence program and visit with
     Child. Father has not attended parenting classes. Father is
     involved in mental health treatment, but has not signed current
     releases to permit CUA to assess his treatment progress. Father

                                   -2-
J-S25002-17


     has not provided any documentation that he participates in
     mental health. He only provided a therapist’s telephone number.
     The CUA social worker referred Father for domestic violence
     counselling, but there is no record of him engaging since Child
     came into care. Father lives in an appropriate house, but does
     not have a lease. Father had unsupervised visits with Child, but
     took Child to see the sibling who had sexually abused Child, and
     visits were changed to supervised by the trial court. Father's
     visits were changed to supervised, but he still whispers to Child
     to coach her. Child is in care because of sexual abuse by a
     sibling. Father works long hours. Father is late to visits. Father
     has been asked, but he never provided his work schedule to
     CUA. Child does not talk about Father outside of visits. Child
     would suffer no irreparable harm if Father’s rights were
     terminated. Child is engaged in trauma therapy because of the
     sexual abuse she suffered. Father has not involved himself in
     Child’s therapy. Foster parent ensures that Child attends her
     trauma therapy. Father had previously failed to enroll Child’s
     sibling in trauma therapy as ordered by the trial court. Child is
     in a pre-adoptive home. She calls the foster parent her “aunt”
     and is very happy with her. It is in her best interest to be
     adopted. The foster parent keeps Child safe and protected.
     Father is not able to keep her safe and meet her needs. Father
     testified that he attempted to engage in domestic violence
     counselling, but the provider never responded. Father testified
     that, against CUA’s instructions, he tells Child at visits that she
     will be reunified with him soon. Because Mother wished to sign[]
     voluntary relinquishments of her parental rights, the trial court
     held it[s] decision in abeyance. At the next court hearing on
     September 13, 2016, Mother had not signed. The trial court
     terminated Mother’s and Father’s parental rights under 23
     Pa.C.S.A. §2511(a)(1), (2), (5), (8) and (b). On October 6,
     2016, Father filed this appeal.1
           1
            Mother has also appealed the termination of her
           parental rights. See In the Interest of C.E.L.M.P., a
           Minor, 3221 EDA 2016[.]

Trial Court Opinion (TCO), 11/21/16, at 1-3 (citations to the notes of

testimony omitted).




                                    -3-
J-S25002-17


      Following its rendition of the facts and procedural history quoted

above, the trial court discussed the basis for its decision to involuntarily

terminate Father’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(1), (2),

(5), (8) and (b), setting forth the facts from the documentation and

testimony presented at the July 1, 2016 hearing. In its conclusion, the court

stated that it found that DHS had carried its burden of proof and that the

termination “would best serve Child’s emotional needs and welfare.” Id. at

11.

      On appeal, Father raises the following issues for our review:

      1. Whether the [t]rial [c]ourt erred by terminating the parental
      rights of [Father] under 23 Pa.C.S.A. §2511(a)(1)?

      2. Whether the [t]rial [c]ourt erred by terminating the parental
      rights of [Father] under 23 Pa.C.S.A. §2511(a)(2)?

      3. Whether the [t]rial [c]ourt erred by terminating the parental
      rights of [Father] under 23 Pa.C.S.A. §2511(a)(5)?

      4. Whether the [t]rial [c]ourt erred by terminating the parental
      rights of [Father] under 23 Pa.C.S.A. §2511(a)(8)?

      5. Whether the [t]rial [c]ourt erred by terminating the parental
      rights of [Father] under 23 Pa.C.S.A. §2511(b)?

Father’s brief at 5.

      We review an order terminating parental rights in accordance with the

following standard:

            When reviewing an appeal from a decree terminating
      parental rights, we are limited to determining whether the
      decision of the trial court is supported by competent evidence.
      Absent an abuse of discretion, an error of law, or insufficient
      evidentiary support for the trial court’s decision, the decree must

                                     -4-
J-S25002-17


      stand. Where a trial court has granted a petition to involuntarily
      terminate parental rights, this Court must accord the hearing
      judge’s decision the same deference that we would give to a jury
      verdict. We must employ a broad, comprehensive review of the
      record in order to determine whether the trial court's decision is
      supported by competent evidence.

In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009) (quoting In re S.H., 879
A.2d 802, 805 (Pa. Super. 2005)). Moreover, we have explained that:

      The standard of clear and convincing evidence is defined as
      testimony that is so “clear, direct, weighty and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C. & J.R.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

The trial court is free to believe all, part, or none of the evidence presented

and is likewise free to make all credibility determinations and resolve

conflicts in the evidence.     In re M.G., 855 A.2d 68, 73-74 (Pa. Super.

2004).      If competent evidence supports the trial court’s findings, we will

affirm even if the record could also support the opposite result.       In re

Adoption of T.B.B., 835 A.2d 387, 394 (Pa. Super. 2003).

      We are guided further by the following: Termination of parental rights

is governed by Section 2511 of the Adoption Act, which requires a bifurcated

analysis.

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating
      parental rights. Initially, the focus is on the conduct of the
      parent. The party seeking termination must prove by clear and
      convincing evidence that the parent’s conduct satisfies the
      statutory grounds for termination delineated in Section 2511(a).
      Only if the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in

                                      -5-
J-S25002-17


      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citing 23 Pa.C.S. § 2511,

other citations omitted). The burden is upon the petitioner to prove by clear

and convincing evidence that the asserted grounds for seeking the

termination of parental rights are valid. R.N.J., 985 A.2d at 276.

      With regard to Section 2511(b), we direct our analysis to the facts

relating to that section. This Court has explained that:

      Subsection 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. In In re C.M.S., 884
A.2d 1284, 1287 (Pa. Super. 2005), this Court stated,
      “Intangibles such as love, comfort, security, and stability are
      involved in the inquiry into the needs and welfare of the child.”
      In addition, we instructed that the trial court must also discern
      the nature and status of the parent-child bond, with utmost
      attention to the effect on the child of permanently severing that
      bond. Id. However, in cases where there is no evidence of a
      bond between a parent and child, it is reasonable to infer that no
      bond exists. In re K.Z.S., 946 A.2d 753, 762-63 (Pa. Super.
      2008).    Accordingly, the extent of the bond-effect analysis
      necessarily depends on the circumstances of the particular case.
      Id. at 763.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).

      The trial court here terminated Father’s parental rights pursuant to

section 2511(a)(1), (2), (5), (8) and (b). In order to affirm, we need only

agree with the trial court as to any one subsection of section 2511(a), as



                                     -6-
J-S25002-17


well as section 2511(b).       In re B.L.W., 843 A.2d 380, 384 (Pa. Super.

2004) (en banc).          Father’s brief provides argument regarding all four

subsections of section (a).      We have chosen to address and analyze the

court’s   decision   to   terminate   Father’s   parental   rights   under   section

2511(a)(1) and (b), which provide:

      (a) General Rule.—The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

             (1) The parent by conduct continuing for a period of
             at least six months immediately preceding the filing
             of the petition either has evidenced a settled purpose
             of relinquishing parental claim to a child or has
             refused or failed to perform parental duties.

             ***

      (b) Other considerations.―The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall
      not consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(1), (b).

      In In re Z.P., 994 A.2d 1108 (Pa. Super. 2010), this Court provided

direction relating to what considerations need to be addressed when

reviewing a trial court’s decision to terminate parental rights under various




                                       -7-
J-S25002-17


subsections of 2511(a). Specifically, relating to subsection (a)(1), the Z.P.

Court stated:

      A court may terminate parental rights under Section 2511(a)(1)
      where the parent demonstrates a settled purpose to relinquish
      parental claim to a child or fails to perform parental duties for at
      least the six months prior to the filing of the termination petition.
      In re C.S., [761 A.2d 1197 (Pa. Super. 2000)]. The court
      should consider the entire background of the case and not
      simply:

            mechanically     apply    the    six-month    statutory
            provision. The court must examine the individual
            circumstances of each case and consider all
            explanations offered by the parent facing termination
            of his … parental rights, to determine if the evidence,
            in light of the totality of the circumstances, clearly
            warrants the involuntary termination.

      In re B.,N.M., 856 A.2d 847, 855 (Pa. Super. 2004), appeal
      denied, 582 Pa. 718, 872 A.2d 1200 (2005) (citing In re D.J.S.,
      737 A.2d 283 (Pa. Super. 1999)).

In re Z.P., 994 A.2d at 1117 (emphasis in original).

      Essentially, Father argues that the evidence provided by witnesses for

DHS was insufficient to prove that his actions “evidenced a settled purpose

of relinquishing his claim to [Child] and [that he] failed to perform parental

duties.”   Father’s brief at 15.   In his brief, Father appears to attempt to

contradict testimony relating to a failure on his part to comply with the

objectives he was required to fulfill. Rather, he tries to convince this Court

that he in fact did work on the objectives and that any failures should have

been attributed to someone else. In discussing the facts relating to section

2511(a)(1), the trial court found:


                                      -8-
J-S25002-17


     The petition for involuntary termination was filed on June 6,
     2016. During the six-month period prior to the filing of the
     petition, Father’s objectives were to take parenting classes,
     attend mental health treatment, a domestic violence program,
     and visit with Child. Father attends SCP meetings and knows his
     objectives. Father claims he has taken parenting classes, but
     has never provided CUA with any evidence or documentation
     that he had actually done so. During the six-month period,
     Father did not sign current releases to enable CUA to assess his
     mental health treatment. Father has also not provided any
     documentation. Father did not engage with domestic violence
     counselling during the six-month period, or throughout the life of
     this case. During the entire six-month period, Father’s visits
     with Child were supervised, but he had been unsupervised
     earlier in the case. Visits were changed from unsupervised to
     supervised because Father took Child to see the sibling who had
     sexually assaulted her. Father is late for visits. CUA asked him
     for a work schedule, but he provided none. During visits, he
     tells Child that she will be reunified with him soon. Father
     coaches Child and her siblings, making them upset. Father tries
     to avoid the court order requiring line-of-sight, line-of-hearing
     visitation restrictions by hiding behind a newspaper to
     improperly coach Child to write a letter request[ing]
     reunification. Father calls or has other people call the foster
     parent[] to inappropriately contact Child. Father is often at work
     and has delegated most parental duties to Mother. Father has
     failed to perform parental duties.        Father has refused to
     participate in Child’s therapy. Looking back beyond the six-
     month period, Father’s compliance with objectives has been
     decreasing over the life of this case, with visits going from
     unsupervised to supervised to suspended.          Father has not
     successfully completed his objectives. As a result, the trial court
     did not abuse its discretion by finding clear and convincing
     evidence that Father, by his conduct, has refused and failed to
     perform parental duties, so termination under this section was
     proper.

TCO at 4-5 (citations to notes of testimony omitted).

     As found by the trial court, Father failed to complete most of the

objectives, in particular, those dealing with parenting, domestic violence,

and mental health.     In fact, the court found that Father’s compliance

                                    -9-
J-S25002-17


decreased over time, most notably, that visits with Child went from

unsupervised, to supervised, and eventually, the visits were suspended.

Thus, the court concluded that Father refused or failed to perform his

parental duties for a period of at least six month prior to the filing of the

petition to terminate his parental rights.    See In re B.,N.M., 856 A.2d at

855 (stating “[p]arental duty requires that the parent act affirmatively with

good faith interest and effort, and not yield to every problem, in order to

maintain the parent-child relationship to the best of his or her ability, even

in difficult circumstances”).

      Our thorough review of the record reveals that the trial court did not

abuse its discretion in ordering the termination of Father’s parental rights.

The record supports the court’s findings and conclusion that Father’s refusal

or failure to perform parental duties occurred for a period of at least six

months prior to the filing of the petition. Since Father has not convinced us

otherwise, we conclude that he is not entitled to any relief.

      Lastly, we address Father’s fifth issue in which he claims that DHS

failed to provide sufficient evidence to establish that termination would best

serve Child’s needs and welfare under 23 Pa.C.S. § 2511(b). In his brief,

Father sets out the law relating to section 2511(b), but only includes the

following two sentences to support his position relating to Child’s needs and

welfare:

      Father testified that during the visits he and the child would
      discuss her day, her book, her medals and about going

                                     - 10 -
J-S25002-17


      swimming. They would discuss memories between the child and
      father (N.T. 7/1/2016 p. 124).

Father’s brief at 19.     Meanwhile, the trial court’s opinion includes the

following discussion in relation to this section, stating:

      Father has consistently been late to visits with Child. He told
      CUA this was because of his job, but has not provided a schedule
      to allow CUA to change visits to comply with his schedule. Early
      in the life of this case, Father had unsupervised visits with Child,
      but he took Child to see the sibling who had sexually abused
      Child. Father’s visits were changed to supervised. Father began
      calling the foster parent[] to contact Child and coaching Child
      during visits to write a letter requesting reunification. After
      Father was ordered to stop calling, an unknown male began
      calling in his place. Father testified that he whispered to Child
      during visits, telling her she would be reunified with him soon.
      He continued doing so, knowing that it violated CUA visitation
      policies and court orders.        Father’s coaching and hints at
      reunification have a negative effect, and upset Child and her
      siblings. As a result, his visits with Child were suspended.
      Father has not involved himself in Child’s trauma therapy.
      Foster parent ensures that Child attends trauma therapy. Child
      does not talk about Father outside of visits, and would suffer no
      irreparable harm if his rights were terminated. Child knows her
      Father. Child has been placed in a pre-adoptive home with her
      current foster parent[] for nearly two years. She calls the foster
      mother her “aunt” and is happy and safe with her. It is in Child’s
      best interest to be adopted. Father has a job and appropriate
      housing although he has not provided a lease and rental license
      to CUA.        DHS witnesses were unwavering and credible.
      Consequently, the court did not abuse its discretion when it
      found that it was clearly and convincingly established that there
      was no positive, beneficial parent-child bond with Father, and
      that termination of Father's parental rights would not destroy an
      existing beneficial relationship.

TCO at 10 (citations to notes of testimony omitted).

      Father’s minimal argument does not convince us that the trial court

erred in its conclusion that no beneficial relationship existed between Father


                                      - 11 -
J-S25002-17


and Child that would have a negative effect on Child if it were severed.

Rather, the evidence shows that Child and foster mother have developed a

beneficial bond. Moreover, a child’s life “simply cannot be put on hold in the

hope that [a parent] will summon the ability to handle the responsibilities of

parenting.” In re Z.P., 994 A.2d at 1125. “[A] parent’s basic constitutional

right to the custody and rearing of his child is converted, upon the failure to

fulfill his or her parental duties, to the child’s right to have proper parenting

and fulfillment of his or her potential in a permanent, healthy, safe

environment.” In re B.,N.M., 856 A.2d at 856. Again, Father is not entitled

to relief.

       Accordingly, because we conclude that the trial court did not abuse its

discretion by involuntarily terminating Father’s parental rights to Child, we

affirm the order terminating those rights.

       Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/16/2017




                                     - 12 -